           Case 1:16-cr-00397-LTS Document 409 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                  No. 16-CR-397-LTS

BERNARD WALKER,                                                     ORDER

                 Defendant.

-------------------------------------------------------x

                 The Court has received Defendant Bernard Walker’s pro se motion for a reduction

in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). By December 23, 2020, the Government is

directed to file its response to Mr. Walker’s motion, which must include his BOP medical

records. The Government may file under seal any medical records that are included in the

response, and sensitive medical information may be redacted from the response that is filed on

ECF. The Government shall file the unredacted originals, including exhibits, under seal, with a

copy of this Order, in compliance with the Sealed Records Filing Instructions located on the

Court’s website, at https://www.nysd.uscourts.gov/programs/records/sealed. A complete,

unredacted courtesy copy of the Government’s response must be provided to Defendant and

emailed to Chambers via SwainNYSDCorresp@nysd.uscourts.gov.

                 Mr. Walker’s reply to the Government’s response, if any, must be filed by

January 8, 2021.

                 Chambers will mail a copy of this order to Mr. Walker.

        SO ORDERED.

Dated: New York, New York
       December 10, 2020
                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge

WALKER - ORD RE MTN FOR COMPASSIONATE RELEASE.DOCX                        VERSION DECEMBER 10, 2020
                                                1
         Case 1:16-cr-00397-LTS Document 409 Filed 12/11/20 Page 2 of 2




Copy mailed to:
Bernard Walker
Reg. No. 77816-054
FCI Allenwood Low
Federal Correctional Institution
P.O. Box 1000
White Deer, PA 17887




WALKER - ORD RE MTN FOR COMPASSIONATE RELEASE.DOCX        VERSION DECEMBER 10, 2020
                                                2
